Citation Nr: 0500862	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-07 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to service connection for diabetes mellitus 
including as to due claimed herbicide (Agent Orange) 
exposure.  




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active air service from April 1969 to April 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the RO.  

In March 2003, the veteran testified at a hearing held at the 
RO.  



FINDINGS OF FACT

1.  The veteran is shown to have only performed active 
service in Thailand during the Vietnam Era.  

2.  The veteran is not shown to have been exposed to Agent 
Orange in connection with his duties in service.  

3.  The veteran is not shown to have manifested diabetes 
mellitus in service or for many years thereafter.  

4.  No competent evidence has been submitted to show that the 
currently demonstrated diabetes mellitus is due to Agent 
Orange exposure or other event in service.  



CONCLUSION OF LAW

The veteran's disability manifested by diabetes mellitus is 
not due to disease or injury that was incurred in or 
aggravated by service; nor diabetes mellitus be presumed to 
have been due to Agent Orange exposure in service; nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1116, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence that is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a personal hearing at the 
RO.  

Further, by a January 2002 letter, the March 2003 Statement 
of the Case, and the June 2003 Supplemental Statement of the 
Case, the veteran and his representative have been notified 
of the evidence needed to establish the benefit sought, and 
he has been advised, via the January 2002 letter and March 
2003 Statement of the case, regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  


Factual Background 

The March 1969 medical examination report does not reflect a 
diagnosis of diabetes mellitus.  The veteran's "PULHES" 
physical profile amounted to a "picket fence" (i.e., all 
1's), indicating a high level of medical fitness.  (See 
generally Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) 
for an explanation of the military medical profile system).  
On the corresponding report of medical history, the veteran 
did not report diabetes mellitus or symptoms consistent with 
diabetes mellitus.

The March 1973 discharge medical examination report indicated 
no physical abnormalities.  Again, a "PULHES" physical 
profile of all 1's was assessed.  Id.

The veteran's DD Form 214 reflects that the veteran served as 
a cargo handler and that he had one year of foreign service.  
He is the recipient of the National Defense Service Medal, 
the Vietnam Service Medal, and the Republic of Vietnam 
Campaign Medal.  

However, the veteran's service personnel records reflect that 
he only performed active service in Thailand.  

In July 2001, the veteran filed a claim of entitlement to 
service connection for diabetes mellitus.  He asserted that 
his diabetes mellitus was due to exposure to Agent Orange 
during the Vietnam era while stationed in Thailand.  He 
indicated that he was a cargo specialist and handled Agent 
Orange on a daily basis during his period of service in 
Thailand.  

On November 2001 VA diabetes mellitus examination report, the 
examiner indicated that the veteran was initially diagnosed 
with diabetes mellitus in or about 1998.  For several years 
prior, the veteran's blood sugar levels hovered in the 
borderline range.  The examiner diagnosed diabetes mellitus, 
erectile dysfunction secondary thereto, hypertension, and 
minimal diminished sensation in the right great toe.  The 
latter two conditions were felt to be unrelated to diabetes 
mellitus.

By March 2002 rating decision, the RO denied service 
connection for diabetes mellitus including as secondary to 
herbicide exposure in service.  

At a March 2003 hearing, the veteran indicated that he 
handled barrels filled with Agent Orange during his service 
in Thailand.  He stated that he knew these barrels contained 
Agent Orange due to their shape, the color and the manifest.  
Sometimes, according to him, the barrels were not fully 
sealed.  

The veteran stated that he wore gloves while handling these 
barrels and that the gloves became "soaked" at times.  
Matter also splashed onto his clothes, according to him.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes 
mellitus, are presumed to have been incurred in service if 
such manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a).  

Second, presumptive service connection for type II diabetes 
mellitus can be granted on a presumptive basis with assumed 
exposure to certain herbicides.  38 C.F.R. § 3.309(e).  
Presumptive service connection for diabetes mellitus based on 
herbicide exposure must manifest to a certain degree anytime 
after discharge from active service.  38 U.S.C.A. § 1112.  
Furthermore, exposure to herbicides is presumed for any 
appellant who had active service in the Republic of Vietnam 
from January 1962 to May 1975, absent affirmative evidence 
establishing the contrary.  38 C.F.R. § 3.307 (a)(6)(iii).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

The Board initially notes that the veteran's service medical 
records as well as his service personnel record reflect no 
service in the Republic of Vietnam.  Rather, as the veteran 
himself asserts, he served in Thailand.  

The Board additionally notes that it has specifically 
considered the veteran's receipt of the National Defense 
Service Medal, Vietnam Service Medal, and Republic of Vietnam 
Campaign Medal.  

However, the National Defense Service Medal is awarded to all 
veterans who served honorably between January 1961 and August 
1974, and is therefore not indicative as to whether the 
appellant was actually stationed in the Republic of Vietnam.  
U.S. Dep't. of Defense Manual of Military Decorations and 
Awards, Appendix D at D-17, July 1990.  

The Vietnam Service Medal is awarded to veterans who served 
between July 1965 and March 1973 in Vietnam, Thailand, Laos, 
or Cambodia in direct support of operations in the Republic 
of Vietnam.  Similarly, the veteran's receipt of this medal 
is also not indicative of his presence in Vietnam because 
this medal was awarded to those veterans who served in 
Thailand.  Id. at D-20.  

Finally, the Republic of Vietnam Campaign Medal was awarded 
to all service personnel who served in South Vietnam or who 
served outside of the geographical limits of Vietnam and 
contributed direct support to the forces in Vietnam.  U.S. 
Dep't. of Defense Manual of Military Decorations and Awards, 
at 7-7, September 1996.  

Therefore, the veteran's receipt of this medal is also not 
indicative of his actual service in the Republic of Vietnam.  

Because the veteran did not serve in the Republic of Vietnam, 
he is not entitled to presumptive service connection for 
diabetes mellitus based on exposure to herbicides.  38 C.F.R. 
§§ 3.307 (a)(6)(iii); 3.309(e).  

The Board additionally notes that other service, such as the 
veteran's service in Thailand, or service in the waters 
offshore of Vietnam may also qualify as "service in the 
Republic of Vietnam".  38 C.F.R. § 3.307(a)(6)(iii).  
However, conditions of such service must include duty or 
visitation in the Republic of Vietnam.  Id.  

In this case, the record does not contain any evidence 
establishing that the veteran's duties ever required his 
physical presence in the Republic of Vietnam itself.  
Therefore, the veteran's service in Thailand also does not 
qualify as "service in the Republic of Vietnam".  

The veteran's diabetes mellitus was first diagnosed in or 
about 1998, some 25 years after separation from service.  The 
VA examiner, in November 2001, indicated that the veteran's 
blood sugar levels were borderline for several years prior to 
the diagnosis of diabetes mellitus.  

Nonetheless, the evidence does not suggest that his diabetes 
mellitus was manifested within one year of separation from 
service.  Thus, the veteran is not entitled to service 
connection for diabetes mellitus on a presumptive under the 
criteria applicable to chronic diseases.  See 38 C.F.R. 
§§ 3.307, 3.309(a).  

Finally, the Board shall address whether service connection 
for the veteran's diabetes mellitus can be granted on a 
directs basis.  38 C.F.R. § 3.303.  The service medical 
records, VA medical records, and private medical records all 
fail to establish a causal relationship or linkage between 
the veteran's diabetes mellitus and any event or incident of 
his active duty service.  

Indeed, none of the medical records even mention the etiology 
of the veteran's diabetes mellitus other than the date of 
diagnosis, 1998.  Therefore, in the absence of competent and 
credible medical evidence establishing a medical nexus 
between the veteran's current disability and his active 
service, service connection for diabetes mellitus on a direct 
basis must be denied.  

In addition, no competent evidence has been presented to 
support his assertions of being exposed to Agent Orange in 
connection with his service duties in Thailand.  

The veteran is under the impression that his diabetes 
mellitus is associated with herbicide exposure in service.  
The veteran, however, is not competent to provide medical 
opinions upon which the Board may rely.  Espiritu, supra.  

The Board acknowledges that the November 2003 VA examiner did 
not provide an opinion regarding the etiology of the 
veteran's diabetes mellitus.  Generally, the Board would be 
obligated to remand the case to the RO for a medical opinion 
regarding etiology.  

However, VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

Finally, under 38 U.S.C.A. § 5103A(d), the Secretary is 
required to provide a medical examination or obtain a medical 
opinion if (1) there is competent evidence of a current 
disability, and (2) evidence that the disability or symptoms 
may be associated with service, but (3) the case does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  

The veteran certainly suffers from diabetes mellitus.  
However, in a the absence of any evidence of a nexus between 
that diabetes mellitus and service, no medical examination or 
opinion need be provided.  Id.  

Such examination would not serve to assist the veteran in 
establishing his claim, and VA is not required to aid the 
veteran in such circumstances.  38 U.S.C.A. § 5103A(a)(2).  
See also Sabonis, supra; Soyini, supra.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  See also 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for diabetes mellitus including as due to 
Agent Orange exposure is denied.  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


